DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This office Action is in response to an application filed on 04/13/21, in which claims 1 – 20, which are pending in this application. Claims 1, 2, 9, and 15 - 20 are amended by the present response. No claims were cancelled. No new matter was added.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	A method for video decoding in a decoder, comprising: decoding prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating a motion vector predictor index indicating 
determining whether a value of the motion vector predictor index indicating the motion vector predictor candidate is smaller than a threshold; in response to a determination that the value of the motion vector predictor index is smaller than the threshold, 
decoding a motion vector difference (MVD) corresponding to the motion vector predictor candidate, 
reconstructing the current block based on the motion vector predictor candidate and the MVD: and in response to a determination that the value of the motion vector predictor index is not smaller than the threshold, 
reconstructing the current block based on the motion vector predictor candidate, without use of the MVD.

The Office Action previously rejected claims 1 – 7, 15 – 16 and 18 - 19 under 35 U.S.C. 103 as being unpatentable over Karczewicz et al. (US 20130272377 A1), hereinafter “Karczewicz,” in view of Chien et al. (US 20160366435 A1), hereinafter “Chien,” and in view of Lee et al. (US 20200236362 A1), hereinafter “Lee,” and Zhou. (US 20120320984 A1). The Office also rejected claims 8 – 14 and 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz in view of Chien, Lee and Zhou, and in view of Chen et al. (US 2018/0098089 A1), hereinafter “Chen.”

Examiner however agrees with Applicant’s assessment that the applied references fail to disclose or suggest the features defined by Applicant’s claims. Therefore, all claims in this application are in condition for allowance. The assessment was based on Applicant’s arguments advanced in the latest communication as dated above.
 	Applicant submits that Karczewicz, Chien, Lee, and Zhou fail to describe each of the features of Claim 1. Accordingly, Karczewicz, Chien, Lee, and Zhou fail to describe "determining whether a value of the motion vector predictor index indicating the motion vector predictor candidate is smaller than a threshold, as disclosed in the amended claim.
Moreover, amended Claims 15 and 18 recite features substantially similar to those recited in Claim 1, and are also directed to different classes and/or scopes of the invention. Any claim depending therefrom are also allowable for substantially similar reasons to those discussed above regarding Claim 1. 
Claims 17 and 20 recite features substantially similar to those recited in Claim 9. Thus, Claims 17 and 20 are believed to be in condition for allowance together with any claim depending therefrom for substantially similar reasons to those discussed regarding Claim 9.
Therefore, the rejections of Claims 9 - 14, 17, and 20 under 35 U.S.C. § 103 are withdrawn. 


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487